Exhibit 10.1

 

 

 

 

SUBLEASE

 

 

by and between

 

 

NOVABAY PHARMACEUTICALS, INC.,
a Delaware corporation,

 

as Sublandlord,

 

 

and

 

 

ZYMERGEN, INC.,
a Delaware corporation,

 

as Subtenant,

 

 

at

 

Suite 550, EmeryStation North Building, 5980 Horton Street, Emeryville, CA

 

 

 
1

--------------------------------------------------------------------------------

 

 

SUBLEASE

 

THIS SUBLEASE (“Sublease”) is made as of July 11, 2016, by and between NOVABAY
PHARMACEUTICALS, INC., a Delaware corporation (“Sublandlord”), and ZYMERGEN,
INC., a Delaware corporation (the “Subtenant”) with reference to the following
facts:

 

R E C I T A L S

 

A.     Sublandlord is the tenant under that certain Office Lease dated as of
June 3, 2004, as amended by First Amendment dated June 22, 2004, by Second
Amendment dated July 22, 2004, by Third Amendment dated March 25, 2005, by
Fourth Amendment dated September 30, 2006, by Fifth Amendment dated November 20,
2007, by Sixth Amendment dated September 1, 2008, by Seventh Amendment whose
effective date was March 1, 2012, and by Eighth Amendment dated April 10, 2013
(collectively, the “Lease”) with Emery Station Office II, LLC, a California
limited liability company (“Landlord”), pursuant to which Sublandlord leases
from Landlord and Landlord leases to Sublandlord certain office and laboratory
space comprising approximately 16,465 rentable square feet (the “Master
Premises”) located at EmeryStation North Building, 5980 Horton Street,
Emeryville, CA (the “Project” or “Building”).

 

B.     Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord, the Master Premises incorporated herein by this
reference (the “Sublease Premises”), upon the terms, covenants and conditions
set forth in this Sublease and per the allowances for this Sublease provided in
the Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.            CAPITALIZED TERMS. All capitalized terms when used herein shall
have the same meaning as is given such terms in the Lease, unless expressly
superseded by the terms of this Sublease.

 

2.             SUBLEASE.

 

(a)      Grant of Sublease. Pursuant to the express terms, covenants and
conditions set forth in this Sublease, Sublandlord hereby subleases to Subtenant
and Subtenant hereby subleases from Sublandlord, the Sublease Premises on an
“as-is,” “where-is” basis, subject to the terms of Section 2(b) below.

 

(b)     Condition of Sublease Premises. Except as may expressly be set forth
herein, no representations or warranties of any kind have been made by
Sublandlord, or any party on behalf of Sublandlord, to Subtenant concerning the
condition of the Sublease Premises, nor have any promises to alter or improve
the Sublease Premises been made by Sublandlord or any party on behalf of
Sublandlord. Subtenant is subleasing the Sublease Premises from Sublandlord
after having had an opportunity to fully inspect the entire Sublease Premises
and the right not to execute this Sublease if the results of said inspection
were unacceptable. Subtenant hereby agrees that the term “as is”, as used in the
previous subsection, means Subtenant is agreeing to sublease the Sublease
Premises without warranty or representation as to the physical condition of the
Sublease Premises and/or the compliance of same with building, fire, health and
zoning codes and other applicable laws, ordinances and regulations. Sublandlord
hereby expressly disclaims any and all warranties or representations set forth
in the Lease that were made by Landlord to Sublandlord therein and any
warranties or representations made to Subtenant, whether the same were made by
any partner, officer, director, employee or agent of Sublandlord, whether oral
or written, express or implied.

 

 
2

--------------------------------------------------------------------------------

 

  

3.             TERM. The term of this Sublease (“Term”) shall commence on the
earlier of (i) Sublandlord vacating the Sublease Premises entirely, currently
estimated to be September 1, 2016, but in no case later than October 31, 2016.
This sublease term shall expire on October 21, 2020 unless this Sublease is
sooner terminated pursuant to any provision of this Sublease or the Lease.

 

4.             RENT.

 

(a)    Base Rent. The Monthly Base Rent due and payable for the entirety of the
Subtenant’s Premises shall be $58,450.75. That Monthly Base Rent is calculated
at $3.55 per rentable square feet multiplied against 16,465 rentable square
feet. That Monthly Base Rent amount shall increase three percent (3%) upon the
first anniversary of the Sublease commencement date and annually thereafter
throughout the Sublease Term. Monthly detail of the rent is detailed in Exhibit
A.

 

(b)     Rent Commencement. The rent commencement shall take place ninety (90)
days from the Sublease commencement date.

 

(c)     Base Rent Abatement. In lieu of additional free rent in the initial
portion of the Term, necessary to off-set construction costs, Subtenant shall
receive base rental abatement later in the term in accordance with the following
schedule: January 2018, July 2018, January 2019, and October 2020.

 

(d)     Operating Expenses. In addition to the base rent, Subtenant will be
responsible for Sublandlord’s proportionate share of the Building’s operating
expenses, utilities costs and tax expenses (collectively, the “Expenses”).

 

5.          SECURITY DEPOSIT. Three (3) month’s rent, based on the monthly
rental amount during the 50th month of the term, September 2020: $197,580.

 

6.          USE.

 

(a)     General. The Sublease Premises shall be used for general office and
laboratory use consistent with the provisions of the Lease and shall not be used
or permitted to be used for any other purpose without the prior written consent
of Sublandlord and Landlord, which consent shall not be unreasonably withheld by
Sublandlord or Landlord, as the case may be.

 

(b)     Parking. Subtenant’s parking allocation will be pursuant to the Lease.
Subtenant shall be entitled under the Sublease to use up to a total of sixty
(60) unreserved parking stalls in the Terraces Garage at the Landlord’s quoted
rates. Subtenant shall have the right to five (5) spaces of its total parking
allotment be so-called “premium” spaces located in the parking garage in the
ground level of the Building, for which Subtenant shall pay Landlord’s quoted
rates for such premium spaces.

 

 
3

--------------------------------------------------------------------------------

 

  

(c)     Signage. Subtenant, subject to Landlord’s approval, shall have the right
to install Subtenant’s identity signage at the entrance to the Sublease Premises
and to have its name on the Building’s directory board.

 

7.             LEASE.

 

(a)     As applied to this Sublease, the words “Landlord” and “Tenant” as used
in the Lease shall be deemed to refer to Sublandlord and Subtenant hereunder,
respectively, unless otherwise provided in the Lease and except where Landlord,
Sublandlord or Subtenant, respectively, may solely possess unique rights and
obligations under the Lease. Subtenant and this Sublease shall be subject in all
respects to the terms of, and the rights of Landlord under the Lease. Subtenant
acknowledges receipt of a true and correct copy of the Lease. Subtenant confirms
that it has read the Lease and is familiar with the terms and provisions
thereof. Except as otherwise expressly provided herein, the covenants,
agreements, terms, provisions and conditions of the Lease insofar as they relate
to the Sublease Premises and insofar as they are not inconsistent with the terms
of this Sublease are made a part of and incorporated into this Sublease as if
recited herein in full, and the rights and obligations of Landlord and the
Tenant under the Lease shall be deemed the rights and obligations of Sublandlord
and Subtenant respectively hereunder and shall be binding upon and inure to the
benefit of Sublandlord and Subtenant respectively, (i) unless otherwise provided
in the Lease and except where Landlord, Sublandlord or Subtenant, respectively,
may solely possess unique rights and obligations under the Lease, and (ii)
except that the time limits contained in the Lease for the giving of notices,
making of demands, or performing of any act, condition or covenant on the part
of Subtenant as tenant under the Lease or for the exercise by Sublandlord as
landlord under the Lease of any right, remedy or option, are changed for the
purposes of incorporation herein by shortening the same in each instance by two
(2) business days so that in each instance Subtenant shall have two (2) business
days less time to observe or perform under this Sublease than Sublandlord has as
tenant under the Lease. As between the parties hereto only, in the event of a
conflict between the terms of the Lease and the terms of this Sublease, the
terms of this Sublease shall control only to the extent they are inconsistent
with the terms of the Lease and their respective counterpart provisions in the
Lease shall be excluded only to such extent; provided, however, that in no event
shall any provisions of this Sublease control to the extent any inconsistencies
between this Sublease and the Lease would represent a breach of material terms
and conditions of the Lease or otherwise subject Subtenant to any direct or
indirect liability.

 

(b)     Option to Renew. Pursuant to the Lease.

 

(c)     Sub-Sublet & Assignment. Pursuant to the Lease.

 

(d)    Subtenant Improvements. Subject to the terms of the Lease, Subtenant
shall be allowed to go directly to Landlord for any and all approval of
contemplated design and construction of the premises.

 

(e)     Building Warranty. Pursuant to the Lease.

 

 
4

--------------------------------------------------------------------------------

 

  

8.             EXCLUDED LEASE PROVISIONS. Notwithstanding anything to the
contrary herein, the following provisions of the Lease shall not apply to this
Sublease: Sections 1.1, 2.2, 2.4, 2.5, 2.6, Articles 3, 4 and 5, Articles 13 and
22, Exhibits A and B, and the 4th, 5th, and 6th Amendments to the Lease.

 

9.             LANDLORD’S PERFORMANCE UNDER LEASE. Subtenant recognizes that
Sublandlord, pursuant to its rights under the Lease, may not have the legal or
contractual right to render certain of the services or to perform certain of the
obligations required by Sublandlord by the terms of this Sublease, as set forth
in Exhibit B hereto. Therefore, except as expressly set forth herein, Subtenant
acknowledges and Sublandlord warrants and agrees that performance by Sublandlord
of its obligations with respect to those items are subject to due performance by
Landlord of its corresponding obligations under the Lease. Sublandlord shall not
be liable to Subtenant for any default of Landlord under the Lease for any items
that Landlord expressly is solely responsible for performing, whether under the
Lease or in a separate writing. Subject to the foregoing, Subtenant shall not
have any claim against Sublandlord by reason of Landlord’s failure or refusal to
comply with any of the provisions of the Lease. Subtenant covenants and warrants
that it fully understands and agrees to be subject to and bound by all of the
covenants, agreements, terms, provisions and conditions of the Lease, except as
modified herein. Furthermore, Subtenant further covenants not to take any action
or do or perform any act or fail to perform any act which would result in the
failure or breach of any of the covenants, agreements, terms, provisions or
conditions of the Lease on the part of the “Tenant” thereunder. The foregoing
notwithstanding, Sublandlord hereby covenants and agrees that it shall use all
commercially reasonable efforts to (a) fulfill its remaining obligations under
the Lease following the execution of this Sublease (e.g., meeting its
obligations to timely pay rent to Landlord), (b) to render all services and
perform all obligations to Subtenant it is legally and contractually able to
perform under this Sublease and the Lease, and (c) timely coordinate and
cooperate with Landlord in procuring for Subtenant services and the fulfillment
of obligations under the Lease that only Landlord may legally or contractually
perform.

 

10.           CONSENTS. All references in this Sublease to the consent or
approval of Landlord and/or Sublandlord shall be deemed to mean the written
consent or approval of Landlord and/or Sublandlord, as the case may be (unless
otherwise provided in the Lease and except where Landlord, Sublandlord or
Subtenant, respectively, may solely possess unique rights and obligations under
the Lease for providing or receiving consent), on a form reasonably approved by
Subtenant and no consent or approval of Landlord and/or Sublandlord, as the case
may be, shall be effective for any purpose unless such consent or approval is
set forth in a written instrument executed by Landlord and/or Sublandlord, as
the case may be. If Sublandlord has determined to give its consent or approval,
Sublandlord shall cooperate reasonably with Subtenant in endeavoring to obtain
Landlord’s consent or approval upon and subject to the following terms and
conditions: (1) Subtenant shall reimburse Sublandlord for any reasonable
out-of-pocket costs incurred by Sublandlord in connection with seeking such
consent or approval; (2) Sublandlord shall not be required to make any payments
to Landlord or to enter into any agreements or to modify the Lease or this
Sublease in order to obtain any such consent or approval; and (3) if Subtenant
agrees or is otherwise obligated to make any payments to Sublandlord or Landlord
in connection with such request for such consent or approval, Subtenant shall
have made arrangements for such payments which are reasonably satisfactory to
Sublandlord. Nothing contained in this Section 10 shall be deemed to (A) require
Sublandlord to give any consent or approval because Landlord has given such
consent or approval, or (B) require Subtenant to make additional payments to
Sublandlord in order to obtain Sublandlord’s consent to a request otherwise
approved, or to be approved, by Landlord.

 

 
5

--------------------------------------------------------------------------------

 

  

11.           CONSENT OF LANDLORD. This Sublease shall not be effective until
Landlord has signed and delivered to Sublandlord and Subtenant a consent to this
Sublease (the “Consent”). Promptly following execution and delivery hereof,
Sublandlord will submit this Sublease to Landlord for such consent. Subtenant
agrees that it shall cooperate in good faith with Sublandlord and shall comply
with any reasonable request made of Subtenant by Sublandlord or Landlord in
connection with the procurement of the Consent. In the event, for any reason
whatsoever, the Consent is not delivered to Sublandlord within forty-five (45)
calendar days after Sublandlord’s request therefor from Landlord, Sublandlord
may, in its sole discretion, cancel this Sublease by giving written notice to
Subtenant before the Consent is actually delivered to Sublandlord. Subtenant
shall reimburse Sublandlord on demand (or, at Sublandlord’s option, pay directly
to Landlord) any processing charge or other charges from Landlord relating to
this Sublease.

 

12.          NOTICES. Any and all notices, approvals or demands required or
permitted under this Sublease shall be in writing, shall be served either
personally, by United States certified mail, postage prepaid, return receipt
requested or by reputable overnight carrier and, shall be deemed to have been
given or made on the day on which it was received and shall be addressed to the
parties at the addresses set forth below. Any party may, from time to time, by
like notice, give notice of any change of address, and in such event, the
address of such party shall be deemed to have been changed accordingly. The
address for each party is:

 

If to Sublandlord:  

NovaBay Pharmaceuticals, Inc.  

 

Suite 550  

 

5980 Horton Street  

 

Emeryville, California 94608  

 

Attn: CEO  

 

 

With Copies to Legal Department

 

 

 

 

 

 

 

 

 

If to Subtenant:          

 

Zymergen, Inc.

 

6121 Hollis St., Suite 700

 

Emeryville, CA 94608







13.           BROKERS. Subtenant’s broker is Newmark Cornish and Carey
(“Subtenant’s Broker”) and Sublandlord’s broker is Kidder Matthews
(“Sublandlord’s Broker” and collectively with Subtenant’s Broker, the
“Brokers”). Sublandlord shall pay a leasing commission to the Brokers pursuant
to a separate agreement. Each party represents and warrants to the other party
that it has not had any dealings with any real estate broker, finder, or other
person with respect to this Lease other than Subtenant’s Broker and
Sublandlord’s Broker and each party shall hold harmless the other party from all
damages, expenses, and liabilities resulting from any claims that may be
asserted against the other party by any broker, finder, or other person with
whom the other party has or purportedly has dealt, other than the above named
brokers.

 

 
6

--------------------------------------------------------------------------------

 

  

If Sublandlord fails to pay any amounts towards the Commissions on or before the
date due as part of a Sublease, Sublandlord agrees that upon thirty (30) days
written notice, Subtenant shall be allowed to pay those expenses and offset
those costs against Base Rent, Operating Expenses and Taxes that would otherwise
be due.

 

14.           INSURANCE.

 

(a)     Proceeds and Awards. Notwithstanding anything contained in the Lease to
the contrary, as between Sublandlord and Subtenant only, all insurance proceeds
(other than those proceeds paid out on insurance obtained by Subtenant) or
condemnation awards claimed and received by Sublandlord under the Lease shall be
deemed to be the property of Sublandlord.

 

(b)     Requirements. Subtenant shall comply with all of the insurance
requirements and obligations of Sublandlord (applicable to the Sublease
Premises) made known and verified to Subtenant in writing, as tenant under the
Lease, and shall, whether required by the Lease or not, name Landlord and
Sublandlord as additional insureds, as their interests may appear, on all
policies of insurance required to be carried by Subtenant hereunder or
thereunder.

 

15.          INDEMNITY. Subtenant hereby agrees to indemnify, protect, defend
and hold Sublandlord, its shareholders, affiliates, assignees, transferees and
successors and their respective employees, officers and/or agents, harmless from
and against any and all claims, losses and damages including, without
limitation, reasonable attorneys’ fees and disbursements, (a) which may at any
time be asserted by (1) Landlord for failure of Subtenant to perform any of the
covenants, agreements, terms, provisions or conditions contained in the Lease
which by reason of the provisions of this Sublease Subtenant is obligated to
perform, or (2) any person or entity by reason of Subtenant’s use and/or
occupancy of the Sublease Premises, and (b) resulting from any failure by
Subtenant to comply with the terms of this Sublease and the Lease, except to the
extent any of the foregoing is caused by the gross negligence or willful
misconduct of Sublandlord, its shareholders, affiliates, assignees, transferees
and successors and their respective employees, officers and/or agents. The
provisions of this Section 15 shall survive the expiration or earlier
termination of the Lease and/or this Sublease.

 

16.          ASSIGNMENT AND SUBLETTING. Subtenant shall have no right to assign
this Sublease or sublease all or any portion of the Sublease Premises without
Sublandlord’s prior written consent, which consent may be withheld in
Sublandlord’s sole discretion. In addition to Sublandlord’s consent, Subtenant
must also have procured the written consent of Landlord to the extent required
pursuant to the Lease.

 

17.           MISCELLANEOUS.

 

(a)     Severability. If any term or provision of this Sublease or the
application thereof to any person or circumstances shall, to any extent, be
invalid and unenforceable, the remainder of this Sublease or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each term
or provision of this Sublease shall be valid and be enforced to the fullest
extent permitted by law.

 

 
7

--------------------------------------------------------------------------------

 

  

(b)     Entire Agreement; Waiver. This Sublease contains the entire agreement
between the parties hereto and shall be binding upon and inure to the benefit of
their respective heirs, representatives, successors and permitted assigns. Any
agreement hereinafter made shall be ineffective to change, modify, waive,
release, discharge, terminate or effect an abandonment hereof, in whole or in
part, unless such agreement is in writing and signed by the parties hereto.

 

(c)     Further Assurances. The parties hereto agree that each of them, upon the
request of the other party, shall execute and deliver, in recordable form if
necessary, such further documents, instruments or agreements and shall take such
further action that may be necessary or appropriate to effectuate the purposes
of this Sublease.

 

(d)     Attorneys’ Fees. In the event of the bringing of any action or suit by
any party or parties hereto against another party or parties hereunder alleging
a breach of any of the covenants, conditions, agreements or provisions of this
Sublease, the prevailing party or parties shall recover all reasonable costs and
expenses of suit including, without limitation, reasonable attorneys’ fees,
consultants fees and fees of expert witnesses.

 

(e)     Choice of Law. This Sublease shall be governed by and construed in
accordance with the laws of the State of California without regard to choice of
law principles.

 

(f)     Power and Authority. Each of the persons executing this Sublease on
behalf of Subtenant and Sublandlord respectively warrants and represent to the
other that they have full power and authority to execute this Sublease and bind
their respective parties hereto.

 

(g)     Counterparts. This Sublease may be executed in one or more counterparts,
each of which shall be deemed original, and all of which together shall
constitute one and the same instrument.

 

(h)     WAIVER OF JURY TRIAL. TO THE FULL EXTENT PERMITTED BY LAW, SUBTENANT AND
SUBLANDLORD EACH HEREBY WAIVES ANY RIGHT THAT EITHER MAY HAVE TO TRIAL BY JURY
IN ANY SUMMARY PROCEEDING OR OTHER ACTION OR COUNTERCLAIM ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS SUBLEASE, WITH THE RELATIONSHIP OF SUBLANDLORD TO
SUBTENANT, OR WITH THE SUBLEASE PREMISES AND THE USE AND OCCUPANCY THEREOF.

 

[Signature Page Follows]

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Sublease to be
effective as of the day and year first above written.

 

 

SUBLANDLORD:

 

        NOVABAY PHARMACEUTICALS, INC.,     a Delaware corporation  

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark M. Sieczkarek

 

         

 

 

Name: Mark M. Sieczkarek

 

 

 

 

 

 

    Its: CEO                         SUBTENANT:               ZYMERGEN, INC.,  
  a Delaware corporation                         By: /s/ Joshua Hoffman        
        Name: Joshua Hoffman                 Its: CEO  





 



9